DETAILED ACTION
This is in response to the Request for Continued Examination filed 12/29/2020 wherein claims 2 and 12 are canceled, claims 4, 6-8, 10, 14, 16-18, and 20 are withdrawn, and claims 1, 3, 5, 9, 11, 13, 15 and 19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slayter et al. (US 2014/0250914) in view of Kalkovich et al. (US 2014/0178175) and Dadhich (US 4,431,372).
Regarding Independent Claim 1, Slayter teaches (Figures 1-4B) a starter supplemental lubrication system (see Figure 1) for a gas turbine engine (22), the starter supplemental lubrication system (see Figure 1) comprising:
a pneumatic starter (40) operable to drive rotation (see Paragraph 0018) of a rotor shaft (24) of a gas turbine engine (22), the pneumatic starter 40) configured to receive a lubricant flow (via 52), wherein the lubricant flow (via 52) is received at one or more components (42, which may be bearings or seals; see Figure 1 and Paragraph 0020) within the pneumatic starter (40) from an engine lubrication system (from 54).
Slayter does not teach that the pneumatic starter drives rotation of the rotor shaft of the gas turbine engine through an accessory gearbox. Slayter also does not teach wherein the system is configured to receive a primary lubricant flow at a first rotational speed range of the rotor shaft and receive a supplemental lubricant flow at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the second rotational speed range provides insufficient lubrication from the engine lubrication system to the one or more components; and a supplemental lubricant pump operable to supply the supplemental lubricant flow at the second rotational speed range to the one or more components.
Kalkovich teaches (Figures 1-5) a pneumatic starter (20) that is operable to drive rotation of a rotor shaft (via 42, 58; see Figure 1 and Paragraphs 0022-0024) of a gas turbine engine (22) through an accessory gearbox (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter to include driving rotation of the rotor shaft of the gas turbine engine through an accessory gearbox, as taught by Kalkovich, in order to initiate spool-up of a larger turbine (Paragraph 0022 of Kalkovich). Slayter in view of Kalkovich does not teach wherein the system is configured to receive a primary lubricant flow at a first rotational speed range of the rotor shaft and receive a supplemental lubricant flow at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the second rotational speed range provides insufficient lubrication from the engine lubrication system to the one or more components; and a supplemental lubricant pump operable to supply the supplemental lubricant flow at the second rotational speed range to the one or more components.
Dadhich teaches (Figures 1-2) a lubrication system (see Figure 1) which delivers a primary lubricant flow (18, from 16) at a first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66) of the rotor shaft (at 10) and delivers a supplemental lubricant flow (46, from 40) at a second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) that is less than the first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66), wherein the primary lubricant flow (18, from 16) is received from a lubrication system (from 16, see Figure 1) and the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) provides insufficient lubrication from the lubrication system (from 16, see Figure 1) to the rotor bearings (12), and a supplemental lubricant pump (40) operable to supply the supplemental lubricant flow (46, from 40) at the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) to the one or more rotor bearings (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter in view of Kalkovich to include the system being configured to 
Regarding Claim 3, Slayter in view of Kalkovich and Dadhich teaches the invention as claimed and as discussed above. Slayter in view of Kalkovich and Dadhich does not teach, as discussed so far, a clutch connected to a drive input of the supplemental lubricant pump operable to selectively disengage rotation of the drive input above the second rotational speed range.
Dadhich teaches (Figures 1-2) lubrication system (see Figure 1) including a clutch (44) connected to a drive input (38a) of a supplemental lubricant pump (40) operable to selectively disengage (“a clutch for selectively engaging the rotor and the input linkage when the lubricant pressure discharged from the ejector’s discharge port is less than a predetermined value”, see Column 2, lines 22-25 and “auxiliary lubricant pump 40 provides redundancy and backup to main lubricant pump 16 and may be repaired or refurbished when clutch 44 is disengaged and turbine rotor is operating”, see Column 4, lines 52-55) rotation of the drive input (38a) above a second rotational speed range (“it was desired to provide some system that would supply the necessary lubricant to the turbine bearings until the rotor comes to rest or reaches a speed at which the main centrifugal lubricant pump will provide sufficient lubricant flow and pressure”, see Column 1, line 64 – Column 2, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter in view of Kalkovich and Dadhich to include the clutch connected to a drive input of the supplemental lubricant pump operable to selectively disengage rotation of the drive input above the second rotational speed range, as taught by Dadhich, in order to supply the necessary lubricant to the bearings until the rotor comes to rest or reaches a speed at which the main lubricant pump will provide sufficient lubricant flow and pressure (see Column 1, line 64 – Column 2, line 2).
Regarding Claim 9, Slayter in view of Kalkovich and Dadhich teaches the invention as claimed and as discussed above. As discussed in claim 1 above, Dadhich teaches (Figures 1-2) the use of a supplemental lubricant pump (40). Slayter further teaches (Figures 1-4B) an oil pump (54) being located external to (see Figure 1) the pneumatic starter (40).
Regarding Independent Claim 11, Slayter teaches (Figures 1-4B) a method of lubrication in an engine starting system (see Figure 1) for a gas turbine engine (22), the method comprising:
providing a lubricant flow (via 52) to a pneumatic starter (40) operable to drive rotation (see Paragraph 0018) of a rotor shaft (24) of a gas turbine engine (22); and
providing lubricant flow (via 52) to one or more components (42, which may be bearings or seals; see Figure 1 and Paragraph 0020) within the pneumatic starter (40) from an engine lubrication system (from 54). 
Slayter does not teach that the pneumatic starter drives rotation of the rotor shaft of the gas turbine engine through an accessory gearbox. Slayter also does not teach wherein the system provides a primary lubricant flow at a first rotational speed range of the rotor shaft and providing a supplemental lubricant flow to one or more components, by a supplemental lubricant pump, at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the primary lubricant flow is received at one or more components from an engine lubrication system and the second rotational speed range provides insufficient lubrication from the engine lubrication system.
Kalkovich teaches (Figures 1-5) a pneumatic starter (20) that is operable to drive rotation of a rotor shaft (via 42, 58; see Figure 1 and Paragraphs 0022-0024) of a gas turbine engine (22) through an accessory gearbox (24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter to include driving rotation of the rotor shaft of the gas turbine engine through an accessory gearbox, as taught by Kalkovich, in order to initiate spool-up of a larger turbine (Paragraph 0022 of Kalkovich). Slayter in view of Kalkovich does not teach wherein the system provides a primary lubricant flow at a first rotational speed range of the rotor shaft and providing a supplemental lubricant flow to one or more components, by a supplemental lubricant pump, at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the 
Dadhich teaches (Figures 1-2) a lubrication system (see Figure 1) which delivers a primary lubricant flow (18, from 16) at a first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66) of the rotor shaft (at 10) and delivers a supplemental lubricant flow (46, from 40) to the one or more components (bearings 12), by a supplemental lubricant pump (40), at a second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) of the rotor shaft (at 10) that is less than the first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66), wherein the primary lubricant flow (18, from 16) is received at the one or more components (bearings 12) from a lubrication system (from 16, see Figure 1) and the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) provides insufficient lubrication from the lubrication system (from 16, see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter in view of Kalkovich to include the system providing a primary lubricant flow at a first rotational speed range of the rotor shaft and providing a supplemental lubricant flow to one or more components, by a supplemental lubricant pump, at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the primary lubricant flow is received at one or more components from an engine lubrication system and the second rotational speed range provides insufficient lubrication from the engine lubrication system., as taught by Dadhich, in order to provide the required lubricant flow at sufficient pressure to satisfactorily lubricate bearings during an abnormal operating mode of the turbine (Column 4, lines 44-60 of Dadhich).
Regarding Claim 13, Slayter in view of Kalkovich and Dadhich teaches the invention as claimed and as discussed above. Slayter in view of Kalkovich and Dadhich does not teach selectively disengaging rotation of a drive input of the supplemental lubricant pump above the second rotational speed range.
Dadhich teaches (Figures 1-2) lubrication system (see Figure 1) including a clutch (44) connected to a drive input (38a) of a supplemental lubricant pump (40) operable to selectively disengage rotation (“a to provide some system that would supply the necessary lubricant to the turbine bearings until the rotor comes to rest or reaches a speed at which the main centrifugal lubricant pump will provide sufficient lubricant flow and pressure”, see Column 1, line 64 – Column 2, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter in view of Kalkovich and Dadhich to include selectively disengaging rotation of a drive input of the supplemental lubricant pump above the second rotational speed range, as taught by Dadhich, in order to supply the necessary lubricant to the bearings until the rotor comes to rest or reaches a speed at which the main lubricant pump will provide sufficient lubricant flow and pressure (see Column 1, line 64 – Column 2, line 2 of Dadhich).
Regarding Claim 19, Slayter in view of Kalkovich and Dadhich teaches the invention as claimed and as discussed above. As discussed in claim 11 above, Dadhich teaches (Figures 1-2) the use of a supplemental lubricant pump (40). Slayter further teaches (Figures 1-4B) an oil pump (54) being located external to (see Figure 1) the pneumatic starter (40).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slayter et al. (US 2014/0250914) in view of Kalkovich et al. (US 2014/0178175) and Dadhich (US 4,431,372) as applied to claims 1 and 11 above, and further in view of Libera et al. (US 2016/0290240)
Regarding Claim 5, Slayter in view of Kalkovich and Dadhich teaches the invention as claimed and as discussed above. Slayter in view of Kalkovich and Dadhich does not teach wherein the primary lubricant flow is driven by a pump coupled to the accessory gearbox.
Libera teaches (Figures 1-3) wherein the lubricant flow (41; from 18) is driven by a pump (gearbox accessories 32 can include oil pumps; see Paragraph 0016) coupled to the accessory gearbox (accessories 32, such as oil pumps, may be mounted to gearbox housing 28; see Paragraph 0016), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter in view of Kalkovich and Dadhich to include the lubricant flow being driven by a pump coupled to the accessory gearbox, as taught by Libera, in order to allow the pump to be quickly removed and replaced in-field without disassembly of the gas turbine engine (Paragraph 0016 of Libera).
Regarding Claim 15, Slayter in view of Kalkovich and Dadhich teaches the invention as claimed and as discussed above. Slayter in view of Kalkovich and Dadhich does not teach driving the primary lubricant flow by a pump coupled to the accessory gearbox.
Libera teaches (Figures 1-3) wherein the lubricant flow (41; from 18) is driven by a pump (gearbox accessories 32 can include oil pumps; see Paragraph 0016) coupled to the accessory gearbox (accessories 32, such as oil pumps, may be mounted to gearbox housing 28; see Paragraph 0016), wherein the pump is coupled to the accessory gearbox such that it can be quickly removed and replaced in-field without disassembly of the gas turbine engine (Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Slayter in view of Kalkovich and Dadhich to include the lubricant flow being driven by a pump coupled to the accessory gearbox, as taught by Libera, in order to allow the pump to be quickly removed and replaced in-field without disassembly of the gas turbine engine (Paragraph 0016 of Libera).

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. Applicant argues that Dadhich teaches that the speed discussed in Column 3, lines 61-66 describes the speed of pumps 32 and 33. In response and as discussed in the Advisory Action mailed 12/22/2020, it is noted that the design speed described in Dadhich is the “rotating speed of turbine rotor 12”, and operation at less than three-fourths of this rotating speed results in an “abnormal operation mode”, wherein “the discharge pressure of main lubricant pump 16 becomes insufficient”. It is noted that enables use of auxiliary pump 40 since the constant speed drive 38 with maintain a substantially constant speed on auxiliary lubricant pump 40 for any speed of input linkage 38a. Since lubrication for bearings 12 is necessary at all times during rotation of turbine rotor 10, coupling auxiliary lubricant pump 40 to rotor 10 ensures a flow of lubricant during rotation of rotor 10” … “Thus, auxiliary lubricant pump 40, when used in the previously described combination, will provide the required lubricant flow at sufficient pressure to satisfactorily lubricate bearings 12 during the abnormal operating mode of the turbine.” (emphasis added – see Column 4, lines 44-60 of Dadhich).
Applicant’s remaining arguments with respect to claims 1, 3, 5, 9, 11, 13, 15, and 19 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741